NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-1967-20

NKEMDILUM OKAKPU,

          Plaintiff-Appellant,

v.

IRVINGTON BOARD OF
EDUCATION, DR. DENIESE
COOPER,

     Defendants-Respondents.
__________________________

                   Submitted April 26, 2022 – Decided July 18, 2022

                   Before Judges Currier and Smith.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Union County, Docket No. L-0926-18.

                   Christopher C. Roberts, attorney for appellant.

                   Hunt, Hamlin & Ridley, attorneys for respondents
                   (Ronald C. Hunt, of counsel and on the brief).

PER CURIAM
        Plaintiff Nkemdilum Okakpu held a non-tenured teaching position with

defendant, Irvington Board of Education. The Board elected not to renew her

contract, and she brought suit, alleging, among other things, violation of her

rights under the New Jersey Law Against Discrimination (LAD), N.J.S.A. 10:5-

1 to -50. After defendants successfully moved for summary judgment on all

counts, she appealed.

        We affirm the trial court's dismissal of plaintiff's First Amendment,

employer retaliation, and New Jersey Civil Rights Act 1 claims. However, we

find plaintiff presented sufficient evidence of employment discrimination to

defeat summary judgment on her LAD claim. For this reason, we reverse in part

the trial court's order granting defendants summary judgment, and remand.

                                         I.

        From January 2014 to June 2017, plaintiff was employed as a full-time

non-tenured elementary school teacher. In January 2017, Dr. Denise Cooper,

school principal, emailed plaintiff regarding complaints from parents of children

in plaintiff's class. The email detailed plaintiff's repeated late dismissals of her

pupils and cited her failure to follow directives.




1
    N.J.S.A. 10:6-2(c).
                                                                              A-1967-20
                                         2
       Subsequently, Dr. Cooper recommended the Board terminate plaintiff's

employment. On the non-renewal form, Dr. Cooper listed several reasons,

including plaintiff's "continuous discord and conflict with members of the staff,"

such as "placing the flag of Nigeria on the steps outside her classroom" and

"attempt[ing] to engage in inappropriate and unprofessional conversatio ns with

the principal . . . ."

       The non-renewal form cited other proscribed conduct by plaintiff,

including her: solicitation of money from parents for classroom supplies in

violation of school policy; inability to "work cohesively" with co-workers;

"disrespectful" response to document requests from her employer; excessive

tardiness; failure to adhere to protocol and timelines; receipt of warning and

reprimand letters; and overall unprofessional attitude.

       Plaintiff filed suit in the Law Division, alleging, among other things, that

defendants fired her for being Nigerian and placing her country's flag outside of

her classroom. She alleged, among other things, that this discharge was an

unlawful employment action under the LAD.

       Defendants moved for summary judgment, arguing plaintiff's dismissal

was based on her poor performance, not her country of origin. After oral

argument, the trial court granted summary judgment for defendants as to all


                                                                             A-1967-20
                                         3
counts. The court determined that plaintiff was "attempting to prove unlawful

discrimination by circumstantial evidence . . . ."       As such, it applied the

McDonnell Douglas2 burden-shifting test.

        Initially, the court found that plaintiff met the elements of a prima facie

case of discrimination.       However, the court found plaintiff could not

demonstrate that the legitimate, non-discriminatory reasons for her non-renewal

offered by defendant were pretextual. Specifically, the court stated that plaintiff

"failed to establish that [the Board's] decision to non-renew her was based on

anything other than a bona fide evaluation of her job performance and

disciplinary issues."

        On appeal, plaintiff makes the following arguments:

        POINT ONE

              THE   MOTION    JUDGE   ERRED    IN   ITS
              APPLICATION OF THE PRICE WATERHOUSE
              ANALYSIS IN LIGHT OF THE FACT THAT [THE
              BOARD] THROUGH ITS DECISION MAKER
              TERMINATED PLAINTIFF, WHO IS OF NIGERIAN
              DESCENT, BECAUSE SHE DISPLAYED A
              NIGERIAN FLAG OUTSIDE HER CLASSROOM.

        POINT TWO

              THE MOTION JUDGE ERRED IN FINDING THAT
              DEFENDANTS DID NOT VIOLATE PLAINTIFF'S

2
    McDonnell Douglas Corp. v. Green, 411 U.S. 792 (1973).
                                                                             A-1967-20
                                         4
            FIRST AMENDMENT RIGHT IN LIGHT OF THE
            FACT THAT [THE BOARD] THROUGH ITS
            DECISION MAKER TERMINATED PLAINTIFF,
            WHO IS OF NIGERIAN DESCENT, BECAUSE SHE
            DISPLAYED A NIGERIAN FLAG OUTSIDE HER
            CLASSROOM.

      POINT THREE

            THE MOTION JUDGE ERRED IN DISMISSING
            PLAINTIFF'S COMPLAINT WHEN [THE BOARD]
            IS LIABLE FOR RETALIATION UNDER THE
            NJLAD WHEN IT TERMINATED PLAINTIFF FOR
            ENGAGING IN A PROTECTED RIGHT.

      POINT FOUR

            THE MOTION JUDGE ERRED IN DISMISSING
            PLAINTIFF'S NJCRA CLAIM WHEN DEFENDANT
            DEPRIVED PLAINTIFF HER FIRST AMENDMENT
            RIGHT BY TERMINATING HER FOR DISPLAYING
            A FLAG FROM HER COUNTRY OF ORIGIN.

                                       II.

      Because the trial court dismissed plaintiff's claims on summary judgment,

"we review that decision de novo and apply the same standard that governs the

trial court. Meade v. Twp. of Livingston, 249 N.J. 310, 326-27 (2021) (citing

State v. Anderson, 248 N.J. 53, 67 (2021)).

      "Summary judgment is appropriate 'if . . . there is no genuine issue as to

any material fact challenged and . . . the moving party is entitled to a judgment

or order as a matter of law.'" Id. at 327 (quoting R. 4:46–2(c)). In deciding

                                                                           A-1967-20
                                       5
"whether a genuine issue of material fact exists, the trial court must 'draw[] all

legitimate inferences from the facts in favor of the non-moving party.'"

Friedman v. Martinez, 242 N.J. 450, 472 (2020) (alteration in original) (quoting

Globe Motor Co. v. Igdalev, 225 N.J. 469, 480 (2016). The trial court must

"consider whether the competent evidential materials presented, when viewed

in the light most favorable to the non-moving party, are sufficient to permit a

rational factfinder to resolve the alleged disputed issue in favor of the non-

moving party." Brill v. Guardian Life Ins. Co. of Am., 142 N.J. 520, 540 (1995).

      The trial court's function on summary judgment is not to weigh the

evidence and determine the truth of the matter but to determine whether there is

a genuine issue for trial. Meade, 249 N.J. at 327. If "the evidence 'is so one-

sided that one party must prevail as a matter of law,'" summary judgment is

proper. Brill, 142 N.J. at 540 (quoting Anderson v. Liberty Lobby, Inc., 477

U.S. 242, 252 (1986)). Summary judgment is not, however, intended to shut out

"'a deserving litigant from . . . trial.'" Friedman, 242 N.J. at 472 (quoting Brill,

142 N.J. at 540). See also Meade, 249 N.J. at 327.

                                        III.

      We begin by addressing plaintiff's challenge to the trial court's dismissal

of her LAD employment discrimination claim. Plaintiff argues that the court


                                                                              A-1967-20
                                         6
erred by applying the McDonnell Douglas test to her employment discrimination

claim. She contends the Price Waterhouse 3 framework should have been used

instead because "listing the flag of Nigeria outside her classroom" on her non-

renewal paperwork was "inherently discriminatory on its face" and, therefore,

direct evidence of national origin discrimination.

        Defendants argue plaintiff failed          to prove their conduct was

discriminatory toward Nigerians or created an animus towards her protected

class. Plaintiff's evidence, according to defendants, was purely circumstantial,

and therefore the trial court properly used the McDonnell Douglas analysis.

                                          A.

        Under the LAD, it is unlawful

              [f]or an employer, because of the race, creed, color,
              national origin, ancestry, age, marital status, civil union
              status, domestic partnership status, affectional or
              sexual orientation, genetic information, pregnancy or
              breastfeeding, sex, gender identity or expression, [or]
              disability . . . to refuse to hire or employ or to bar or to
              discharge . . . from employment such individual or to
              discriminate against such individual in compensation or
              in terms, conditions or privileges of employment . . . .

              [N.J.S.A. 10:5-12(a) (emphasis added).]




3
    Price Waterhouse v. Hopkins, 490 U.S. 228 (1989).
                                                                             A-1967-20
                                           7
The LAD is intended "to protect the civil rights of individual aggrieved

employees as well as the public's strong interest in a discrimination-free

workplace." Meade, 249 N.J. at 328 (internal quotation marks and citations

omitted). It is remedial legislation that should be construed liberally to advance

its purposes. Ibid.

      An employee who commences an action seeking redress for an alleged

violation of the LAD "may attempt to prove employment discrimination by

either direct or circumstantial evidence." Smith, 225 N.J. at 394 (citing Bergen

Com. Bank v. Sisler, 157 N.J. 188, 208 (1999)); see also A.D.P. v. ExxonMobil

Rsch. & Eng'g Co., 428 N.J. Super. 518, 531 (App. Div. 2012). Determining

which analytical framework controls an LAD claim "depends upon whether the

employee attempts to prove employment discrimination by . . . direct or

circumstantial evidence." Grande v. Saint Clare's Health Sys., 230 N.J. 1, 16

(2017).

      Direct proof of discrimination has been described as "rare" and "hard to

come by." Smith, 225 N.J. at 396; A.D.P., 428 N.J. Super. at 531. The "key

difference" between a direct evidence case and a circumstantial evidence case

"is the kind of proof the employee produces on the issue of bias." Smith, 225

N.J. at 396 (internal quotations and citations omitted).


                                                                            A-1967-20
                                        8
      Direct evidence is the kind of evidence that, without inference or

presumption, definitively shows the employer's animus towards the protected

class and its reliance on such when making the adverse employment decision .

Sisler, 157 N.J. at 208. See also Smith, 225 N.J. at 394 (citation omitted) (direct

evidence "if true, must demonstrate not only a hostility toward members of the

employee's class, but also a direct causal connection between that hostility and

the challenged employment decision.").

      Direct evidence "may include evidence 'of conduct or statements by

persons involved in the [decision making] process that may be viewed as directly

reflecting the alleged discriminatory attitude.'" Smith, 225 N.J. at 394 (quoting

Fleming v. Corr. Healthcare Sols., Inc., 164 N.J. 90, 101 (2000)). See also,

Grande, 230 N.J. at 16 (proving discriminatory discharge by direct evidence

requires plaintiff to produce evidence that employer substantially relied on a

proscribed discriminatory factor in making its decision).         A plaintiff has

presented direct evidence of discrimination if the court determines that a

statement made by a decisionmaker associated with the [decision making]

process actually bore on the employment decision at issue and communicated

[the] proscribed animus." Id. at 394-95 (internal quotation marks and citations

omitted).


                                                                             A-1967-20
                                        9
      By contrast, circumstantial evidence typically includes statements such as

"statements by non-decisionmakers, statements by decisionmakers unrelated to

the contested employment decision, and other stray remarks[.]" McDevitt v.

Bill Good Builders, Inc., 175 N.J. 519, 527 (2003) (quoting Fakete v. Aetna,

Inc., 308 F.3d 335, 337 n.2 (3d Cir. 2002)). But statements or even head nods

made by those with decision making authority in tandem with the adverse

employment action can be considered direct. See A.D.P., 428 N.J. Super. at 534

("a scrap of paper saying, 'Fire Rollins—she is too old' was an example of direct

evidence."); see also McDevitt, 175 N.J. at 523 (decision maker's head nod while

his secretary informed plaintiff he was fired for being "too old" was direct

evidence).

      If the employee's claim is based on circumstantial evidence of

discrimination, New Jersey courts apply the analytical framework established in

McDonnell Douglas. See Victor v. State, 203 N.J. 383, 408 (2010).            The

McDonnell Douglas burden-shifting framework "suppl[ies] a tool for assessing

claims, typically at summary judgment, when the plaintiff relies on indirect

proof of discrimination." Comcast Corp. v. Nat'l Ass'n of Afr. Am.-Owned

Media, ___ U.S. ___, 140 S. Ct. 1009, 1019 (2020).




                                                                           A-1967-20
                                      10
      But in the rare case "where there is direct evidence of discrimination, the

McDonnell-Douglas analysis does not apply." Smith, 225 N.J. at 396. Instead,

the Price Waterhouse, or mixed motive, framework is utilized. Under the mixed

motive analytical structure, once direct evidence of discrimination has been

shown, the burden automatically shifts to defendant to show that it would have

made the same decision regardless of the alleged bias. Id. at 395 (once a plaintiff

shows that an employer had a discriminatory animus, through direct evidence of

discrimination, the employer has only an affirmative defense on the question of

but for cause or cause in fact).

                                        B.

      We disagree with plaintiff's argument that the trial court erred in analyzing

her claim under the McDonnell Douglas framework. However, we are satisfied

that the evidence of discrimination alleged here, namely the inclusion of

"hanging the flag of Nigeria outside her classroom" raised issues of fact as to

whether plaintiff's national origin was considered by decision makers when

making the adverse employment decision.             While the legitimate, non-

discriminatory reasons provided by defendants were plentiful, we must consider

the evidentiary materials in the light most favorable to the non-moving party.

Brill, 142 N.J. at 540. Doing so leads us to conclude that a rational factfinder


                                                                             A-1967-20
                                       11
could find these reasons to be pretext and resolve the dispute in favor of plaintiff.

See Ibid.

      Our function in this de novo review "is not to weigh the evidence and

determine the truth of the matter but to determine whether there is a genuine

issue for trial." Meade, 249 N.J. at 327. This pivotal issue is appropriately left

to the jury on remand.

                                        IV.

      As to plaintiff's remaining arguments, she asserts that the trial court erred

in dismissing her wrongful termination, retaliation, and New Jersey Civil Rights

Act claims. We disagree on each of these points and affirm in part for the

reasons that follow.

                                         A.

      In New Jersey, an employee has a cause of action for wrongful discharge

when the discharge is "contrary to a clear mandate of public policy." Pierce v.

Ortho Pharm. Corp., 84 N.J. 58, 72 (1980). "[C]onduct that is directed against

constitutionally-protected activity may violate a clear mandate of public policy,

even though it may not offend any other statutory or legal standard."

MacDougall v. Weichert, 144 N.J. 380, 399 (1996). Additionally, "it is a well-

settled restraint upon the public employer's right to terminate an employee . . .


                                                                              A-1967-20
                                        12
that such termination cannot be solely predicated upon the exercise of a

constitutional right, particularly the First Amendment right of freedom of

speech." Grexa v. State, Dept. of Hum. Servs., 168 N.J. Super. 202, 209-10

(App. Div. 1978) (citations omitted).

      However, a "bare assertion or generalized allegation of infringement of a

constitutional right" does not create a claim of constitutional dimension. Id. at

209 (quoting Winston v. S. Plainfield Bd. of Ed., 125 N.J. Super. 131, 144 (App.

Div. 1973)).    Therefore, in order to prove retaliation for engaging in a

constitutional right, a plaintiff must show that his or her constitutionally

protected activities were a significant element of the employer's decision to

discharge or not renew. Ibid.

      Similarly, the LAD protects employees from employer retaliation in

certain circumstances. See Craig v. Suburban Cablevision, Inc., 140 N.J. 623,

629-30; Victor, 203 N.J. at 409. N.J.S.A. 10:5-12(d) makes it unlawful for

employers to engage in:

            reprisals against any person because that person has
            opposed any practices or acts forbidden under this act
            or because that person has filed a complaint, testified
            or assisted in any proceeding under this act or to coerce,
            intimidate, threaten or interfere with any person in the
            exercise or enjoyment of, or on account of that person
            having aided or encouraged any other person in the


                                                                           A-1967-20
                                        13
            exercise or enjoyment of, any right granted or protected
            by this act.

            [N.J.S.A. 10:5-12(d) (emphasis added).]

      "[T]he prima facie elements of a retaliation claim under the LAD requires

plaintiff to demonstrate that: (1) plaintiff was in a protected class; (2) plaintiff

engaged in protected activity known to the employer; (3) plaintiff was thereafter

subjected to an adverse employment consequence; and (4) that there is a causal

link between the protected activity and the adverse employment consequence."

Victor, 203 N.J. at 409.

      Moreover, the New Jersey Civil Rights Act provides, in relevant part:

            [a]ny person who has been deprived of any substantive
            due process or equal protection rights, privileges or
            immunities secured by the Constitution or laws of the
            United States, or any substantive rights, privileges or
            immunities secured by the Constitution or laws of this
            State, may bring a civil action for damages and for
            injunctive or other appropriate relief.

            [N.J.S.A. 10:6-2(c).]

      The first task in asserting a substantive due process claim "is to identify

the state actor . . . that has caused the alleged deprivation" and the second task

"is to identify a right, privilege or immunity secured to the claimant . . . ."

Filgueiras v. Newark Pub. Schs., 426 N.J. Super. 449, 468 (App. Div. 2012).



                                                                              A-1967-20
                                        14
      Applied to the employment context, "[a]n employee hired at will has no

protected interest in his employment and may not prevail on a claim that his or

her discharge constituted a violation of property rights." Id. at 469-70. See also

Nicholas v. Pa. State Univ., 227 F.3d 133, 142 (3d Cir. 2020) (concluding that

even tenured public employment is not a fundamental property interest entitled

to substantive due process protection).

                                          B.

      We address each claim in turn. At the outset, plaintiff has not established

that defendants discharged her solely for exercising a First Amendment right.

See Grexa, 169 N.J. Super. at 209-10. Indeed, "placing the flag of Nigeria" was

on her non-renewal form, but that was one of many reasons defendants relied on

when deciding to discontinue her employment. For example, the form also

referenced parent complaints, disciplinary issues, and her inability to work well

with her colleagues, among others. In light of this, we find the trial court did

not err in dismissing plaintiff's wrongful discharge claim on summary judgment.

      Plaintiff's employer retaliation claim under the LAD also fails.        Her

argument is flawed because it misconstrues the activities protected by the LAD's

retaliation provision. The protected activities designated in N.J.S.A. 10:5-12(d)

are: (1) opposing discriminatory practices, (2) filing a complaint, testifying, or


                                                                            A-1967-20
                                       15
assisting with a proceeding regarding discrimination, or (3) aiding or

encouraging another to exercise their LAD rights. The LAD's safeguard against

retaliation does not extend to protected rights outside this mandate, such as

freedom of speech. Accordingly, the motion judge properly dismissed plaintiff's

incognizable LAD retaliation claim.

      Finally, plaintiff's employment with defendants was not guaranteed. Her

employment contract gave defendants the discretion to terminate plaintiff at any

time by giving sixty calendar days' notice. As an at-will employee, plaintiff had

no protected property interest in her position. See Filgueiras, 426 N.J. at 469-

70. As such, she cannot prevail on an NJCRA substantive due process claim

and summary judgment was properly granted in favor of defendants.

      Affirmed in part; vacated and remanded in part for further proceedings

consistent with this opinion.




                                                                           A-1967-20
                                      16